Opinion filed April 14, 2016




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-16-00077-CV
                                   __________

       IN THE INTEREST OF B.S. JR. AND D.S., CHILDREN


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 7858-CX


                      MEMORANDUM OPINION
       This is an attempted appeal from an order in which the trial court terminated
the parental rights of the parents of B.S. Jr. and D.S. An appeal in a parental
termination case is an accelerated appeal. TEX. FAM. CODE ANN. § 263.405(a)
(West 2014); TEX. R. APP. P. 28.4. The trial court signed the order of termination
on January 28, 2016. Appellant, the father of the child, filed a notice of appeal on
March 17, 2016. Because this is an accelerated appeal, Appellant’s notice of
appeal was due within twenty days after the order was signed, which would have
made it due on February 17, 2016. See TEX. R. APP. P. 26.1(b). Even with the
fifteen-day extension allowed by TEX. R. APP. P. 26.3, the time for filing the notice
of appeal in this case had already expired when Appellant filed his notice of
appeal. In a letter dated March 21, 2016, we informed Appellant that the notice of
appeal appeared to be untimely.      See TEX. R. APP. P. 26.1(b), 28.1(b).        We
requested that Appellant respond and show grounds to continue the appeal. See
TEX. R. APP. P. 42.3.
      In his response to this court’s letter, Appellant contends that he received
ineffective assistance of counsel at trial, requests that another attorney be
appointed, and asks for another opportunity to be heard. However, we are without
authority to extend the time period for the filing of Appellant’s notice of appeal.
Absent a timely notice of appeal, this court is without jurisdiction to consider an
appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex.
2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—
Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). Pursuant to TEX. R. APP. P. 2, we are prohibited from suspending
the Rules of Appellate Procedure “to alter the time for perfecting an appeal in a
civil case.” We dismiss this appeal in accordance with TEX. R. APP. P. 42.3(a).
      This appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


April 14, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2